Citation Nr: 0831352	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-13 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine, currently evaluated as 
forty percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1991 to May 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued a 40 percent evaluation 
for degenerative joint disease of the lumbosacral spine.  

The Board notes that in a July 2006 rating decision, the RO 
granted a temporary 100 percent evaluation, effective May 30, 
2006, based on surgical treatment necessitating 
convalescence.  The 40 percent evaluation was reassigned from 
August 1, 2006.  This issue is not before the Board. 


FINDING OF FACT

The veteran's service-connected degenerative joint disease of 
the lumbosacral spine is manifested by forward flexion 
limited to 70 degrees, rotation to 30 degrees, 
However, there is no unfavorable ankylosis of the 
thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for the service-connected degenerative joint disease 
of the lumbosacral spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.25, 4.71a, Diagnostic Codes 5235-5243 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2007). 

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has also held that staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board is required to consider the claim in light of both 
the former and revised schedular rating criteria to determine 
whether an increased rating for the veteran's lumbosacral 
spine disability is warranted.  VA's Office of General 
Counsel has determined that the amended rating criteria, if 
favorable to the claim, can be applied only for periods from 
and after the effective date of the regulatory change.  See 
VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

At the time the veteran filed his claim, service-connected 
lumbosacral strain, was evaluated as 40 percent disabling 
under Diagnostic Code (DC) 5293 which provided a 40 percent 
rating for recurring attacks of severe intervertebral disc 
syndrome (IVDS) with intermittent relief; and a maximum 60 
percent rating for pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  See 38 C.F.R. § 4.71a, DC 
5293.

As will be indicated below, there is simply no indication in 
the post-service medical record of "pronounced" IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  

The first amendment pertaining to IVDS became effective on 
September 23, 2002.  Under the revised criteria, IVDS is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months, or by combining under 38 
C.F.R.
§ 4.25 separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(September 23, 2002).

Under the revised criteria, a 40 percent rating requires 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
and the maximum 60 percent rating requires incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  An incapacitating episode is a period of 
acute signs and symptoms due to IVDS that requires bed rest 
and treatment prescribed by a physician.  Id.

In this regard, there is no indication of bed rest prescribed 
by a doctor (not including the temporary total evaluation 
period), providing evidence against this claim.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating IVDS was 
changed to DC 5243, which provides that ratings are now based 
on either the general rating formula for diseases and 
injuries of the spine (effective September 26, 2003), or on 
the basis of incapacitating episodes (the criteria for which 
remain unchanged from September 23, 2002), whichever method 
results in a higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine.  

The criteria are as follows:  

Unfavorable ankylosis of the entire spine - 100 
percent disabling.

Unfavorable ankylosis of the entire thoracolumbar 
spine - 50 percent disabling.

Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine - 40 percent disabling.

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent disabling.

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the 
height - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

For VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal ranges of motion 
for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

As of September 2003, the criteria for evaluating 
intervertebral disc syndrome changed to 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, and the criteria are as follows, in 
part:  

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months - 60 percent disabling.  

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months - 40 percent disabling.

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months - 20 percent disabling.

With incapacitating episodes having a total 
duration of at least one week but less than 2 weeks 
during the past 12 months - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of evaluations under 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 
at Note (1).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

The veteran asserts that his degenerative joint disease of 
the lumbosacral spine has worsened since his last rating 
decision and that he is entitled to a rating in excess of 40 
percent.  

At the outset, the Board notes that the currently assigned 40 
percent rating was initially granted, effective May 2, 1998, 
under Diagnostic Code 5293.  This rating provision provided a 
40 percent rating for recurring attacks of severe IVDS with 
intermittent relief and a maximum 60 percent rating was 
provided for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, DC 5293 (in effect prior to 2002).  In the 
October 2005 decision, the RO noted that that the previous 
rating criteria were no longer in effect and continued the 
veteran's 40 percent rating under Diagnostic Code 5243. 

In January 2004, the veteran complained of back pain rated as 
5 out of 10.  In August 2005, the veteran received a VA 
examination.  The veteran was noted to have bulging discs at 
L3-L4, along with similar disc bulging at L4-L5, with 
foraminal encroachment on the exiting L4 nerve root on the 
left, as well as L5-S1 foraminal narrowing with posterior 
displacement of the left exiting nerve root at this level.  
The veteran had 60 degrees of forward flexion, with 10 
degrees of extension, along with 30 degrees of lateral 
flexion both to the right and to the left.  He had positive 
leg raises on the left at 60 degrees.  The veteran also had 
deep tendon reflexes, which were slightly decreased at the 
Achilles tendon on the left. 

In a neurosurgery letter, dated in April 2006, the examiner 
reported that the veteran has been reporting left leg pain 
since his bulging discs were diagnosed.  He reported pain 
when he stands for more then 10 minutes and pain when he 
walks, which radiates down to his left foot.  He denied any 
weakness, numbness, or bowel or bladder difficulties, 
providing evidence against a higher evaluation.  He has had 
numerous steroid injections without any improvement.  The 
examiner recommended that the veteran undergo left L5-S1 
hemilaminectomy and foraminotomies, which he did on May 30, 
2006.  The veteran was discharged on May 31, 2006 without any 
complications noted.  

The veteran testified, at a hearing before the undersigned, 
that the surgery helped with the symptoms in his lower 
extremities, but his pain remained the same.  

As referenced above the veteran was assigned a 100 percent 
rating for the period of May 30, 2006 to August 1, 2006, the 
first day of the month following the day he went back to 
work. 

The veteran received another VA examination in January 2007.  
The examiner reported a 1 cm pink, flat, flush slightly hyper 
pigmented scar on his lumbosacral area.  The veteran had 
forward flexion to 70 degrees, before pain prevented him from 
going further.  He had bilateral lateral extension to 30 
degrees with bilateral rotation to 30 degrees.  The veteran 
had a negative Romberg and was able to walk heel to toe.  He 
reported pain in his left hip.  He did not have spasms, 
fatigue, swelling or tenderness.  He had straight leg raises 
to 90 degrees.  The examiner diagnosed minimal degenerative 
joint disease to the lumbosacral area.  

As previously noted, the RO received the veteran's informal 
claim for an increased rating in 2005 and his disability is 
currently evaluated as 40 percent disabling under Diagnostic 
Code 5243.  As discussed above, pursuant to Diagnostic Code 
5243, a higher rating is warranted on either the general 
rating formula for diseases and injuries of the spine, or on 
the basis of incapacitating episodes, whichever method 
results in a higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.  When the formula for incapacitating 
episodes is applied, there is no competent and credible 
evidence of record demonstrating the onset of incapacitating 
episodes due solely to the service-connected lower back 
disability so as to require bed rest prescribed by a 
physician and treatment by a physician for a period of 6 
weeks over the past 12 months.  The only hospitalization was 
for a brief time when the veteran underwent his surgery.  

Under the general rating formula for diseases of the spine, 
the veteran would warrant a 50 percent rating if he showed 
unfavorable ankylosis of the entire thoracolumbar spine.  No 
indication of ankylosis is present.  Therefore, a higher 
evaluation under Diagnostic Code 5243 is not merited.  It is 
noted that the mandates of DeLuca have also been considered 
when reaching this determination.

Additionally, at this time, the Board acknowledges the 
veteran's left hip radiculopathy and pre-surgery slight 
decrease in his Achilles tendon reflex of the left foot.  The 
Board is also cognizant of 38 C.F.R. § 4.71a, Diagnostic Code 
5237 Note 1, which states to evaluate any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, separately under an 
appropriate diagnostic code.  

Nonetheless, in this case, the assignment of a separate 
rating is not warranted.  Diagnostic Code 5293, as in effect 
in prior to September 2002 and for which the veteran is rated 
as 40 percent disabling, already accounts for this 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Therefore, to assign a separate evaluation for any 
radiculopathy, absent ankle jerk or other neurological 
symptoms of the left leg would constitute pyramiding (or 
awarding benefits for the same disability twice), contrary to 
the provisions of 38 C.F.R. § 4.14 (2007).  Therefore, a 
separate evaluation based on these symptoms is not 
warranted.  

To the extent that the veteran's service-connected 
degenerative joint disease of the lumbosacral spine affects 
his employment, such has been contemplated in the assignment 
of the current 40 percent evaluation.  The evidence does not 
reflect that the disability at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation).  The disability has 
not necessitated any frequent periods of hospitalization, 
such that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

The Board finds that the post-service medical record, as a 
whole provides evidence against this claim, providing 
evidence against a finding that the veteran should be awarded 
more compensation under any criteria the Board may use, as 
cited above.

Accordingly, the Board finds that during the entire rating 
period on appeal, no more than a 40 percent schedular rating 
is warranted.

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) determined 
that VA must provide notice that includes: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability, as 
outlined by the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in July 2005, notifying the 
veteran of what information must be submitted to substantiate 
a claim for an increased rating.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of July 2005 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  He was told to submit any 
medical records or evidence in his possession that pertained 
to the claim.  In addition, in May 2008, the veteran was 
given the rating criteria and current diagnostic code for 
invertebral disc syndrome in compliance with Vazquez-Flores.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the veteran was provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date in an October 2007 letter, thereby satisfying 
the requirements set forth in Dingess.  Notwithstanding the 
belated VCAA notice for the increased rating criteria and 
Dingess, the veteran has not been prejudiced.  He has had 
many opportunities to meaningfully participate in the 
processing of his claim. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records and VA treatment records.  VA also provided 
the veteran with several VA examinations in connection with 
his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

ORDER

Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine, currently evaluated as 40 
percent disabling, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


